Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21    Page 1 of 13 PageID 613



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                      WICHITA FALLS DIVISION

DYWANE HOWARD,                            §
TDCJ No. 02112310,                        §
                                          §
                  Petitioner,             §
v.                                        §     Civil Action No. 7:20-cv-00131
                                          §
BOBBY LUMPKIN, Director,                  §
Texas Department of Criminal Justice,     §
Correctional Institutions Division,       §
                  Respondent.             §

        RESPONDENT’S ANSWER WITH BRIEF IN SUPPORT

      Petitioner Dywane Howard, a Texas state prisoner, challenges his guilty

plea to possession of a prohibited substance/item in a correctional facility

through a petition for writ of habeas corpus under 28 U.S.C. § 2254 (West

2020). The Court should dismiss the petition in its entirety with prejudice as

barred by the statute of limitations. Alternatively, Howard’s claims are wholly

unexhausted.

                                JURISDICTION

      Howard seeks habeas corpus relief in this Court pursuant to 28 U.S.C.

§ 2254, which provides the Court with jurisdiction over the subject matter and

the parties, as the State court which convicted and sentenced him is in Archer




                                      1
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21        Page 2 of 13 PageID 614



County, Texas, which is within this Court’s jurisdiction. 28 U.S.C. § 124(a)(6)

(West 2020).

                       PETITIONER’S ALLEGATIONS

       Respondent Lorie Davis (Director) understands Howard to raise four

claims through the following grounds for relief:

    1. Trial counsel was ineffective when he failed to investigate or research
       and familiarize himself with the relevant laws and facts of the case;
    2. Petitioner’s rights were violated when he was arrested for possession of
       marijuana;
    3. Petitioner’s claim for actual innocence was never addressed in either of
       his state habeas applications; and
    4. Petitioner’s plea was involuntary due to ineffective assistance of counsel.

Fed. Pet.1 at 6–7, 14–26.

                         STATEMENT OF THE CASE

       The Director has lawful custody of Howard pursuant to a judgment and

sentence entered by a Texas state court on December 5, 2016. SHCR-012, ECF

No. 11-6, at 31–32 (2nd Amended Nunc Pro Tunc Judgment). In cause number

2016-0031A-CR, Howard pleaded guilty to possession of a prohibited

substance/item in a correctional facility, in the 97th Judicial District Court of




1
  “Fed. Pet” refers to Howard’s form petition, ECF No. 1, followed by the page number
assigned by ECF.
2
   “SHCR” refers to the State Habeas Clerk’s Record for Howard’s state writ
application number WR-88,708, ECF No. 11 followed by the relevant page numbers
assigned by the ECF system.
                                            2
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21           Page 3 of 13 PageID 615



Archer County, Texas. Id. He was sentenced to thirty years confinement for

this offense, to run concurrently. Id.

      Howard did not appeal his case. Exhibit A.

      Howard filed a state habeas application challenging this conviction on

December 30, 2017,3 and raised different ineffective assistance of counsel

claims, along with actual innocence and a claim that his plea is unenforceable.

SHCR-01, ECF No. 11-6, at 41–46, 52 (State Habeas Application). The trial

court issued findings of fact and conclusions of law which recommended that

Howard’s application be denied. SHCR-01, ECF No. 11-6, at 86–92 (Findings

of Fact and Conclusions of Law on Post Conviction Application for Writ of

Habeas Corpus). The Court of Criminal Appeals (CCA) denied Howard’s

application without written order on the findings of the trial court after

hearing, on August 22, 2018. Ex Parte Howard, No. WR-88,708-01 (Tex. Crim.

App. 2018).

      Howard filed a second state habeas application challenging this

conviction on June 16, 2020, and raised the issue of ineffective assistance of

counsel, that his claim for actual innocence was never addressed by the CCA,



3
  The Fifth Circuit held that the prison mailbox rule applies to state habeas
applications. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). The Director
reserves the right to argue a later filing date than the date petitioner signed his state
habeas application.
                                             3
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21            Page 4 of 13 PageID 616



and that his plea was involuntary due to ineffective assistance of counsel.

SHCR-03, ECF No. 11-14, at 41–45, 51 (State Habeas Application). The CCA

dismissed Howard’s application without written order as a subsequent

application, citing Tex. Code Crim. Proc. art. 11.07, § 4(a)-(c), on August 26,

2020. Ex Parte Howard, No. WR-88,708-03 (Tex. Crim. App. 2020).

      Howard filed this federal habeas corpus petition on October 9, 2020.4

Fed. Pet. at 10. This proceeding ensued.

                           STATE COURT RECORDS

      Records of Howard’s state habeas proceedings have been filed with the

Court electronically. ECF No. 11. A copy of the state-court records will not be

forwarded to Howard. An indigent inmate is not entitled to receive a free copy

of his trial records for habeas corpus purposes. See United States v. MacCollom,

426 U.S. 317, 319 (1976); Sixta v. Thaler, 615 F.3d 569, 572 (5th Cir. 2010);

Smith v. Beto, 472 F.2d 164, 165 (5th Cir. 1973). Exhibit A is a listing of

Howard’s cases from the Texas state courts website. This will be sent to the

petitioner along with this answer.




4A federal petition is considered filed on the date it was delivered to prison authorities
for mailing. See Windland v. Quarterman, 578 F.3d 314, 318 (5th Cir. 2009), citing
Spotville v. Cain, 149 F.3d 374, 376―78 (5th Cir. 1998).
                                             4
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21      Page 5 of 13 PageID 617



                             GENERAL DENIAL

      The Director denies all of Howard’s assertions of fact, except those

supported by the record or those specifically admitted herein. In addition, the

Director opposes any future, substantive motions filed by Jones and will

respond to any such motions only upon order of the Court.

                               RULE 5 STATEMENT

      The Director believes that Howard’s claims are barred by the AEDPA

statute of limitations. 28 U.S.C. § 2244(d) (West 2020). The Director also

asserts that Howard has not exhausted his state court remedies for his claims.5

28 U.S.C. § 2254(b) (West 2020). However, the Director believes that Howard’s

claims are not subject to the successive petition bar. 28 U.S.C. § 2244(b) (West

2020). The Director reserves the right to raise exhaustion/procedural default,

should Howard or the Court interpret his claims differently than understood

by the Director.

                   ANSWER WITH BRIEF IN SUPPORT

I.    Howard’s Petition Is Time-Barred and Should Be Dismissed with
      Prejudice.

      For all of his claims, the record conclusively establishes that Howard

filed the instant federal petition outside of AEDPA’s one-year limitations




5
 The Director reserves the right to argue that Howard’s claims are unexhausted and
procedurally barred or procedurally defaulted pending resolution of this Answer.
                                          5
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21      Page 6 of 13 PageID 618



period; thus, the Court should dismiss the petition in its entirety with prejudice

as barred by the statute of limitations. AEDPA provides:

      (d) (1) A 1-year period of limitation shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the judgment
      of a State court. The limitation period shall run from the latest of–
             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;
             (B) the date on which the impediment to filing an application
             created by State action in violation of the Constitution or laws of
             the United States is removed, if the applicant was prevented
             from filing by such State action;
             (C) the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has been
             newly recognized by the Supreme Court and made retroactively
             applicable to cases on collateral review; or
             (D) the date on which the factual predicate of the claim or claims
             presented could have been discovered through the exercise of due
             diligence.
      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

28 U.S.C. § 2244(d) (West 2020).

      As a preliminary matter, Howard’s instant petition does not concern a

constitutional right recognized by the Supreme Court within the last year and

made retroactive to cases on collateral review. See Fed. Pet. at 6–7. In addition,

the record does not reflect that any unconstitutional “State action” impeded

Howard from filing for federal habeas corpus relief prior to the end of the

limitations period. Id. Thus, the provisions of 28 U.S.C. § 2244(d)(1)(B) and (C)
                                        6
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21      Page 7 of 13 PageID 619



(West 2020) do not apply to Howard’s claims. The deadline established by 28

U.S.C. § 2244(d)(1)(A) is the proper deadline in this case. Roberts v. Cockrell,

319 F.3d 690, 693 (5th Cir. 2003).

      Here, the judgment became final on January 4, 2017, thirty days after

the judgment was entered because Howard did not file a direct appeal of his

conviction. See Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000) (stating that

a conviction becomes final thirty days after pleading guilty if the petitioner

does not file direct appeal); Exhibit A. Any federal challenge to the

constitutionality of this judgment was due, then, no later than January 4,

2018, absent statutory or equitable tolling.

      Howard filed his first state habeas application challenging the conviction

that he challenges here on December 30, 2017. SHCR-01, ECF No. 11-6, at 52

(State Habeas Application). The CCA denied Howard’s application on August

22, 2018. SHCR-01, ECF No. 11-1, at Action Taken. This tolled the limitations

period by 236 days to Tuesday, August 28, 2018.

      Howard filed his second state habeas application challenging the

conviction that he challenges here on June 16, 2020. SHCR-03, ECF No. 11-14,

at 51 (State Habeas Application). This application did not toll AEDPA’s

limitations period because it was filed after the limitations period had already

expired. See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000) (“state habeas
                                       7
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21       Page 8 of 13 PageID 620



application did not toll the limitation period under § 2244(d)(2) because it was

not filed until after the period of limitation had expired.”).

      AEDPA’s limitations period expired on August 28, 2018. Howard filed

the instant federal habeas petition on October 9, 2020, making it untimely.

Fed. Pet. at 10.

      Howard seeks to invoke the “Actual Innocence/Miscarriage of Justice

exception.” See Fed. Pet. at 9. In McQuiggin v. Perkins, the Supreme Court

held a prisoner could overcome the one-year statute of limitations in

§ 2244(d)(1) upon a showing of “actual innocence” under the standard in

Schlup v. Delo, 513 U.S. 298, 329 (1995). 569 U.S. 383, 394 (2013). To meet the

actual innocence, equitable exception to the limitations period, Howard would

have to present “new, reliable evidence” that was not presented at trial and

must show that it was more likely than not that, in light of the new evidence,

no juror, acting reasonably, would have voted to find the petitioner guilty

beyond a reasonable doubt. Schlup, 513 U.S. at 326-27. “[T]enable actual-

innocence gateway pleas are rare,” and, under Schlup’s demanding standard,

the gateway should open only when a petition presents “evidence of innocence

so strong that a court cannot have confidence in the outcome of the trial unless

the court is also satisfied that the trial was free of nonharmless constitutional

error.” McQuiggin, 569 U.S. at 401; Schlup, 513 U.S. at 316. When reviewing
                                         8
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21        Page 9 of 13 PageID 621



newly discovered evidence, courts should “consider how the timing of the

submission and the likely credibility of the affiants bear on the probable

reliability of that evidence.” Schlup, 513 U.S. at 332); see also McQuiggin, 569

U.S. at 399; (“Unexplained delay in presenting new evidence bears on the

determination whether the petitioner has made the requisite showing.”);

Sawyer v. Whitley, 505 U.S. 333, 349 (1992) (“[L]atter-day evidence brought

forward to impeach a prosecution witness will seldom, if ever, make a clear and

convincing showing that no reasonable juror would have believed the heart of

the [witness’s] account.”). Producing affidavits years after a conviction raises

the issue of the credibility of those later-produced affidavits. McQuiggin 569

U.S. at 399 (timing of filing affidavits bears on credibility of affidavits); Herrera

v. Collins, 506 U.S. at 421-23 (1993) (considering “11th hour” affidavits

produced ten years after conviction in deciding merits of actual innocence

claim); Schlup, 513 U.S. at 332 (“[C]ourt[s] may consider how the timing of the

submission and the likely credibility of the affiants bear on the probable

reliability of . . . evidence [of actual innocence].”).

      Additionally, Howard’s plea of guilty inherently defeats his ability to

make the showing of actual innocence required here. Indeed, some courts have

held that a guilty plea precludes a petitioner from arguing actual innocence to

extend the statutory time period under Perkins. Jackson v. United States, 2013
                                           9
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21      Page 10 of 13 PageID 622



WL 5295701, *3 (E.D. Wis. Sept. 18, 2013); Sidener v. United States, 2013 WL

4041375, *3 (C.D. Ill. Aug. 8, 2013) (“Petitioner’s admission to the factual basis

demonstrates that Petitioner cannot make a showing of actual innocence.”);

United States v. Cunningham, 2013 WL 3899335, n.3 (S.D. Tex. July 27, 2013).

This naturally flows from the great evidentiary weight that courts accord to

guilty pleas and the pertaining documents. “Solemn declarations in open court

carry a strong presumption of verity. The subsequent presentation of

conclusory allegations unsupported by specifics is subject to summary

dismissal, as are contentions that in the face of the record are wholly

incredible.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

      Howard has not shown that he is actually innocent. Howard’s whole

argument of “actual innocence” is that he is innocent of the possession of

marijuana charge. Fed. Pet. at 14. However, the conviction that he is attacking

in this federal habeas petition is his guilty plea to possession of a prohibited

substance/item in a correctional facility. Fed. Pet. at 2. Howard does not even

attempt to deny that he had methamphetamines in his underwear while inside

the Archer County jail, which is what he was indicted for and to which he

pleaded guilty. See generally Fed. Pet.; SHCR-01, ECF No. 11-6, at 5

(Indictment), 17–25 (Guilty Plea Memorandum). Therefore, Howard has failed

to prove factual innocence.
                                       10
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21       Page 11 of 13 PageID 623



       Also, Howard has not presented “new, reliable evidence” that was not

presented at trial. His “newly discovered evidence” is the testimony of his trial

counsel at the state habeas hearing. Fed. Pet. at 13–14. Specifically, Howard

is referring to discussions of the planned trial strategy that his counsel would

have made had the case gone to trial. Fed. Pet at 15–17, 20, 25. None of

Attorney Barber’s testimony at the hearing amounted to new, reliable evidence

that was not presented at trial and that it was more likely than not that, in

light of the new evidence, no juror, acting reasonably, would have voted to find

the petitioner guilty beyond a reasonable doubt had he actually gone to trial.

II SHRR-01, ECF No. 11-5, at 13–40. Because Howard has not shown that he

is actually innocent, he is not entitled to equitable tolling.

      Because Howard’s petition is untimely, it should be dismissed with

prejudice.

                                 CONCLUSION

      For the foregoing reasons, the Director respectfully requests that this

petition for writ of habeas corpus be dismissed with prejudice as barred by the

statute of limitations. Alternatively, the Court should dismiss the petition in

its entirety as unexhausted and procedurally barred or defaulted. The Director

further respectfully requests that no certificate of appealability issue.



                                        11
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21   Page 12 of 13 PageID 624



                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   BRENT WEBSTER
                                   First Assistant Attorney General

                                   JOSH RENO
                                   Deputy Attorney General for
                                   Criminal Justice

                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division

                                   /s/ Patrick D. Todd
                                   PATRICK D. TODD*
*Lead Counsel                      Assistant Attorney General
                                   State Bar No. 24106513
                                   P. O. Box 12548,
                                   Austin, Texas 78711-2548
                                   (512) 936-1400
                                   Facsimile No. (512) 936-1280
                                   ATTORNEYS FOR RESPONDENT




                                    12
Case 7:20-cv-00131-O-BP Document 12 Filed 02/03/21     Page 13 of 13 PageID 625



                       CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing

pleading is being served by placing the same in the United States Mail, postage

prepaid, on the 3rd day of February, 2021, addressed to:

Dywane Howard
TDCJ #02112310
Pack Unit
2400 Wallace Pack Road,
Navasota, TX 77868
                                     /s/ Patrick D. Todd
                                     PATRICK D. TODD
                                     Assistant Attorney General




                                       13
